United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Flagstaff, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Mark Mallery, for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1080
Issued: May 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 2, 2016 appellant, through his representative, filed a timely appeal from a
March 24, 2015 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board pursuant to section 501.5(b) of the Board’s Rules
of Procedure, 20 C.F.R. § 501.5(b). After exercising its discretion, the Board on October 15, 2015 denied request
for oral argument. Order Denying Request for Oral Argument, Docket No. 15-1080 (issued October 15, 2015).

ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On December 20, 2013 appellant, then a 47-year-old park ranger, filed an occupational
disease claim (Form CA-2) alleging that on November 15, 2013 he first became aware of his
poor sleeping, racing thoughts, elevated anxiety, depression, and impaired focus, concentration,
and energy which caused significant interference with his ability to function. He further alleged
that on December 9, 2013 he first realized that his conditions were caused or aggravated by a
November 12, 2013 meeting he had with his supervisor and superintendent to discuss their
failure and refusal to provide him with a 2013 Employee Performance and Appraisal Plan
(EPAP). Appellant contended that, on the following morning, his supervisor telephoned him and
demanded more work. He stated that, when he asked his supervisor for clarification, she hung
up on him. Appellant stopped work on November 19, 2013. He was hospitalized on
November 24, 2013. Appellant did not submit any additional evidence.
On the claim form, C.S., appellant’s supervisor, noted that appellant was off work based
on a physician’s advice. She related that there was not enough information for her to determine
the connection between his statements and information provided by his physician.
In a February 7, 2014 letter, OWCP advised appellant of the medical and factual evidence
necessary to establish the claim. By letter of the same date, it also requested additional
information from the employing establishment.
OWCP received medical reports dated December 4, 2013 to March 6, 2014 which
addressed appellant’s emotional conditions, the causal relationship between his conditions and
employment, work capacity, and medical treatment.
In response, appellant provided a March 5, 2014 statement. He advised that his disability
began on November 19, 2013 when his physician took him off work for one week. Appellant
was hospitalized on November 24, 2013. On December 9, 2013 one week from his hospital
release he was cleared to work from home at a 50 percent schedule. Before appellant could start
work, however, his supervisor “bombarded” him with new work assignments and refused to
provide the resources he needed to perform his job. He worked an entire week, but took off
work again due to the new assignments with no accommodation. Appellant’s physician again
authorized him to work from home on a 50 percent schedule. Recently, he released appellant to
increase his work schedule to 75 percent, but this had not been implemented. Due to a threat of a
government shutdown in the fall of 2013, appellant asked his supervisor when he could expect
his fiscal year (FY) 2013 EPAP. He believed that he could lose his job if he did not have a
current rating if there was a government shutdown. When the situation was not resolved, on
November 5, 2013, appellant complained to his superintendent. He noted that initially his
supervisor claimed that she had previously provided him critical elements and performance
standards for his FY 2013 EPAP. Appellant claimed that this was not true and asserted that his
supervisor was not truthful with him at other times. On November 8, 2013 he met with his

2

supervisor regarding this situation. On November 12, 2013 appellant met with C.S. and K.C.,
the superintendent, to discuss not receiving a FY 2013 EPAP. On November 13, 2013 C.S.
called him and gave him new assignments in a rude and unprofessional manner and then hung up
on him. On November 15, 2013 K.C. informed appellant that he was not going to receive a FY
2013 EPAP and that he had no rights to appeal her decision to the Merit Systems Protection
Board (MSPB). He later learned from a human resources manager that he would receive a FY
2013 EPAP (which was signed in March 2014). The evening before he was to begin part-time
work on December 10, 2013, he was sent an e-mail list of demands from C.S. that increased his
stress and anxiety and interfered with his ability to function. Appellant was also given an
entirely new job via a draft of his FY 2014 EPAP which stated that his office was being moved
to a new and less desirable location and wholesale changes were being made to his duties. He
noted that the FY 2014 EPAP did not run during the fiscal year, but instead it covered the period
December 2013 to March 2014. It had many more critical elements than were allowed.
Appellant noted that, in a December 11, 2013 letter, his physician indicated that he had a
chronic condition that was adversely affected by stress and that any flexibility in his workload or
an extension of deadlines would be medically helpful. Appellant claimed that C.S. reviewed the
letter and responded that management was already doing enough to accommodate him and
nothing more would be done. She also denied his temporary request for a cell phone and
wireless printer/scanner while he worked at home. Appellant did not have a landline telephone
and was forced to use his personal cell phone. He related that he did not have any witness
statements. Appellant claimed that his managers never gave a reason for not giving him a
performance appraisal. C.S. initially claimed that she had completed his FY 2013 EPAP, when
she had not actually done so. Later, after appellant filed an Equal Employment Opportunity
(EEO) complaint, an EEO counselor informed him that his supervisor finally admitted she had
not completed his 2013 EPAP. During the November 12, 2013 meeting, his request for a
different manager went unanswered by K.C. and C.S. Appellant asserted that his supervisor
never discussed his performance rating or put an EPAP in place in 2012. She never conducted a
mid-year review or provided a performance plan, feedback, an interim review, coaching,
mentoring, or year-end review. Appellant rejected his supervisor’s offer to backdate his EPAP
because it might be illegal and unethical. He noted that her offer to create a 2014 EPAP was part
of the job and not a resolution for him not having a 2013 rating of record. Appellant claimed that
C.S. yelled at him on the telephone when he asked for clarification of an assignment to prepare a
critical needs hire packet. After she responded affirmatively to his request to put the assignment
in writing, she hung up on him. Appellant noted that the only stressful situation outside work
was the death of his mother-in-law in October 2013. He did not participate in any hobbies.
Appellant previously received psychiatric treatment following an adverse reaction to a high dose
of steroids used to treat his lung infection.
Appellant submitted e-mails and statements dated November 5, 2013 to March 3, 2014.
Some of these e-mails discussed the incidents involving C.S. and K.C. that he alleged in
connection with the present claim. In addition, appellant contended that he worked beyond his
four-hour a day work restriction and the FY 2013 EPAP fully successful rating he received was
discriminatory and retaliatory. He asserted that C.S. violated his medical privacy rights on
February 28, 2014 by asking him to complete a questionnaire/evaluation and discriminated
against him by failing to accommodate his physician’s request to increase his work hours.
Appellant requested extra time due to the passing of his mother-in-law, his recent illness and
3

hospitalization, and limited work plan. He also requested authorization to participate in
teleconferences, attend courses, and add a person to his team to assist with his work assignments.
In a March 3, 2014 letter, appellant accepted the employing establishment’s offer for
modified work, six hours a day with two hours of work performed at work and four hours of
work performed at home. However, he requested that the employing establishment provide him
with transportation as a temporary reasonable accommodation because he could not drive to and
from work due to his current medical condition and medication.
C.S., in a March 21, 2014 memorandum, controverted the claim. She denied bombarding
appellant with work assignments from December 9 to 14, 2013. C.S. noted that, while his work
duties, which included supervising six employees, could not effectively be performed from
home, he was nonetheless accommodated with a temporary part-time telework agreement to
work at home from 10:00 a.m. to 2:30 p.m. Appellant was given a list of assignments prioritized
in groups of low, medium, and high. After appellant expressed concern about being able to
complete his assignments on a part-time schedule, management assured him that it would be
generally flexible with his due dates and work with him. It also only required him to complete
low and medium priority assignments and temporarily assigned his supervisory work to another
employee. C.S. denied that appellant had not received accommodations or resources needed to
perform his job. On December 9, 2013 K.C. approved appellant’s December 8, 2013 request to
telework four hours a day for 30 days. On December 11, 2013 C.S. approved appellant’s
December 10, 2013 request to change his work schedule to 9:00 a.m. to 11:00 a.m. and 2:00 p.m.
to 4:00 p.m.
On December 10, 2013 appellant requested a cellphone and wireless printer/scanner.
C.S. indicated that, while a cellphone was not immediately available, one became available on
February 13, 2014. She informed appellant that he would be reimbursed for the cost of using his
personal cellphone. C.S. related that he did not initially receive the requested printer/scanner
because his time away from the office was only supposed to be for 30 days and it took that long
to order the equipment. On February 21, 2014 appellant received the requested equipment as he
had submitted medical documentation on January 21, 2014 indicating that he may not return to
full-time work for six months.
On February 28, 2014 C.S. denied the physician’s February 20, 2014 request that
appellant increase his hours at work to four or six hours a day because there was a limit as to
how much work he could perform at home. She suggested that he work four hours at home and
two hours in the office. On March 3, 2014 appellant informed C.S. that he could not drive to
work due to his medication and requested that temporary transportation be provided. C.S. noted
that appellant had been asked to submit medical documentation on February 3, 2014, but had not
done so because he did not want C.S. to see his medical information. She related that she was
acting in several jobs at the beginning of FY 2013 and delayed preparing EPAPs for staff. C.S.
further related that appellant’s absence on approved medical leave throughout winter 2012 and
spring 2013 was also part of the delay.
In April 2013 C.S. met with him regarding his FY 2013 EPAP, but she did not complete
it due to other pressing business. She also had not conducted a mid-year review with him due to
his many approved absences. Before the November 12, 2013 meeting C.S. realized that she

4

made a mistake by not getting appellant’s appraisal signed. On November 7, 2013 she
telephoned him and apologized for her oversight and presented two alternatives. C.S. maintained
that appellant became upset and hung up on her. During the November 12, 2013 meeting K.C.
denied appellant’s request for a new supervisor, but she offered to arrange mediation or conflict
resolution. Appellant signed his FY 2013 EPAP on March 2, 2014. K.C. had no knowledge that
appellant could lose his job during a government shutdown if he did not have a FY 2013
performance appraisal.
C.S. denied speaking to appellant in a rude and unprofessional manner during a
discussion of work assignments or hanging up the telephone on him. She asserted that he was
given a list of assignments and not demands before his return to work on December 10, 2013.
C.S. indicated that organizational changes that were being made before his illness resulted in
assignment changes. She related that appellant’s job was essentially the same with new
assignments within the scope of his job description. C.S. noted that his office had been relocated
from Sunset Crater Volcano to Walnut Canyon National Monument, which was closer to his
home. She denied that appellant was asked to work more than his part-time schedule. Appellant
was reminded on one occasion not to work more than the approved four hours a day. C.S.
related that appellant and other employees may have felt pressures at work, but appellant did not
mention such stresses to management. There were no staff shortages or changes in his workload.
Organizational changes due to the arrival of a new superintendent were discussed with the staff
before appellant’s illness. C.S. related that overall appellant performed at a satisfactory level and
did not have any performance or conduct problems.
C.S. submitted e-mails and documents pertaining to the incidents noted in her March 21,
2014 response to OWCP’s development letter. She also submitted copies of appellant’s FY 2013
EPAP which indicated that he received a fully successful performance rating and a description of
his park ranger position.
In a July 11, 2014 decision, OWCP denied appellant’s claim for an emotional condition
because he had failed to establish any compensable employment factors. Thus, appellant did not
establish an injury in the performance of duty.
On August 3, 2014 appellant requested an oral hearing before an OWCP hearing
representative. During a telephonic hearing held on February 9, 2015, he testified about the
events of the November 12, 2013 meeting. Appellant contended that K.C. tried to coerce him
into falsifying his FY 2013 EPAP, but he refused to do so. He again claimed that C.S. stated that
she had completed his FY 2013 EPAP during the meeting. Appellant identified a human
resources employee who had informed him that he could lose his job in the event of a
government shutdown without an EPAP or rating. He reiterated that C.S. had hung up on him
suddenly after their November 13, 2013 telephone call and that she had assigned him duties and
deadlines that he could not possibly meet due to physician-ordered reduced work schedule and
she refused to change them.
In a March 13, 2015 letter, K.C. responded to appellant’s hearing testimony. She denied
that she tried to coerce appellant into falsifying his appraisal during the November 12, 2013
meeting. K.C. related that, at the meeting, C.S. apologized to appellant for not earlier finalizing
his performance appraisal. She and C.S explained the options for providing appellant with a

5

performance rating of record. The first option offered was for his supervisor to complete a draft
performance plan they had discussed earlier in the year and rate his performance using those
elements and standards, but only if they both agreed the draft represented their mutual
understanding of his performance expectations. The second option was to establish his FY 2014
performance plan right away and rate his performance 90 days from establishment (the minimum
required time for an official rating of record) so that he would have an official rating in three
months. K.C. related both solutions which had been suggested by an employing establishment
employee relations specialist as appropriate. She maintained that C.S. had not claimed to have
completed appellant’s FY 2013 EPAP at the meeting. C.S. readily admitted, at that meeting and
several days prior to it, that the official performance plan document had not been finalized and
signed after they met to discuss the plan in April 2013. She explained that she did not realize the
plan had not been finalized until it was time to complete the appraisal process in early
November 2013. C.S. had not misrepresented this situation during the meeting. K.C. denied that
appellant’s supervisor hung up on appellant. She contended that the employer could not
guarantee a stress-free workplace as a reasonable accommodation. Appellant’s supervisor
provided him with a prioritized list of things that he could do on a reduced schedule. This was
done specifically to help him organize the time he was able to work. K.C. advised that the
employing establishment continued to challenge appellant’s claim.
By decision dated March 24, 2015, an OWCP hearing representative affirmed the
July 11, 2014 decision, finding that as appellant had not established any compensable
employment factors he did not establish an emotional condition in the performance of duty.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.4 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reduction4

Pamela R. Rice, 38 ECAB 838 (1987).

5

See Donna Faye Cardwell, 41 ECAB 730 (1990).

6

Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

in-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA8 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
employment incidents and factors. OWCP denied the emotional condition claim on the grounds
that he had not established any compensable employment factors. The Board must initially
review whether these alleged incidents and conditions of employment are compensable
employment factors under the terms of FECA. The Board notes that some of appellant’s
allegations pertain to his regular or specially assigned duties, as under Cutler.13 Appellant has
also alleged harassment and discrimination on the part of his supervisors.

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).
9

See William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

See supra note 6.

7

Appellant alleged that he was overworked because he was given new work assignments
and he worked beyond his four-hour a day work restriction. The Board has held that overwork,
when substantiated by sufficient factual information to corroborate appellant’s account of events,
may be a compensable factor of employment.14 The record, however, does not substantiate
appellant’s contention that he was overworked. C.S. noted that when appellant expressed
concern about completing his list of prioritized assignments on a part-time schedule, she assured
him that she would be generally flexible with his due dates and work with him. She also only
required him to complete low and medium priority assignments and temporarily assigned his
supervisory work to another employee. K.C. maintained that the prioritized list of assignments
given to appellant by C.S. could be performed on a reduced work schedule. She indicated that
these assignments were provided to help him organize his time. The Board finds that the
evidence is insufficient to establish overwork allegations as C.S. and K.C. explained that
appellant did not have a heavy workload and received assistance with the performance of his
work duties. Appellant has not established a compensable employment factor regarding Cutler
factors.
The Board notes that appellant’s primary allegations regarding management’s failure to
provide him with a FY 2013 EPAP in a timely manner and the filing of an EEO complaint
concerning this matter,15 denial of his request for reasonable accommodations16 and transfer to a
different supervisor,17 modification of his work schedule and assignment of work,18 decision to
reassign him to a new duty station,19 and request for medical documentation20 relate to
administrative matters. The Board finds that the administrative and personnel actions taken by
management in this case contained no evidence of agency error and are, therefore, not considered
factors of employment. As noted in Thomas D. McEuen,21 complaints about the manner in
which a supervisor performs his duties or the manner in which a supervisor exercises his
discretion falls outside the scope of coverage provided by FECA. It must be established
factually that the manager committed error or abuse to support a compensable factor pertaining
to any administrative or personnel matter.
C.S. noted that appellant signed his FY 2013 EPAP on March 2, 2014. She apologized to
him for her delay in completing his mid-year review and performance appraisal and noted her
delay in completing other employees’ FY 2013 performance appraisals. She explained that the
delay was due to her acting in several jobs at the beginning of FY 2013 and appellant’s absence
14

Bobbie D. Daly, 53 ECAB 691 (2002).

15

Michael A. Salvato, 53 ECAB 666, 668 (2002).

16

See K.M., Docket No. 14-1860 (issued June 2, 2015).

17

See Matilda R. Wyatt, 52 ECAB 421 (2001).

18

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

19

Ernest J. Malagrida, 51 ECAB 287 (2000).

20

James P. Guinan, 51 ECAB 604, 607 (2000); John Polito, 50 ECAB 347, 349 (1999).

21

Supra note 8.

8

from work on approved medical leave throughout winter 2012 and spring 2013. C.S. indicated
that she met with appellant in April 2013 regarding his FY 2013 EPAP, but she did not complete
it due to other pressing business. She and K.C. provided appellant with two options for
completing his FY 2013 EPAP, as deemed appropriate by an employee relations specialist prior
to the November 12, 2013 meeting, but he became upset with her and hung up the telephone as
she attempted to discuss his options. C.S. maintained that she had no knowledge about whether
he could have lost his job during a government shutdown if he did not have a current appraisal.
K.C. noted that C.S. apologized to appellant for not finalizing his performance appraisal in a
timely manner. K.C. denied that C.S. claimed to have completed his FY 2013 EPAP and readily
confessed prior to and at the meeting her realization that it had not been finalized until early
November 2013. She also denied trying to coerce appellant to falsify his appraisal during the
November 12, 2013 meeting. Although appellant filed an EEO claim regarding management’s
failure to timely complete his FY 2013 EPAP, he did not submit a final EEO decision finding
error or abuse on the part of management. Under these circumstances, the Board finds that
appellant has not established error or abuse in the handling of this administrative matter.22
Regarding appellant’s allegation that he was denied reasonable accommodations, C.S.
responded that she had approved his request for a temporary part-time telework schedule upon
his return to work on December 10, 2013 even though his park ranger position involved
supervising six employees which could not be effectively performed from telework status at
home. She also approved his request to change his original telework hours. C.S. related that she
denied appellant’s request to increase his work hours from four hours a day to six hours a day
due to the limitation on the amount of work that could be performed at home. The record,
however, indicates that the employing establishment later offered him a modified position, six
hours a day, two hours at home and four hours in the office. While appellant accepted this
position, C.S. denied his request for temporary transportation to work due to his medical
condition and medication because he refused to submit supportive medical documentation. She
related that at the time of appellant’s request for a cell phone, a cell phone was not immediately
available, but noted that one became available on February 13, 2014. C.S. also related that he
did not initially receive a wireless printer/scanner because he was only supposed to telework for
30 days and it would have taken that much time to order the equipment. However, she noted that
appellant subsequently received the equipment after submitting medical documentation that he
could not return to full-time work for six months. The Board finds that C.S. provided a
reasonable explanation for management’s decision and appellant has failed to establish that the
employing establishment erred in this matter.23
Regarding the denial of appellant’s request for a transfer to a different supervisor, C.S.
acknowledged the denial by K.C., but noted that K.C. offered to arrange mediation or conflict
resolution. The Board finds, therefore, that appellant has failed to establish error or abuse with
regard to the denial of his request for a transfer to a new supervisor.24
22

See V.D., Docket No. 10-280 (issued October 8, 2010) (the fact that appellant was not given performance
standards was not compensable where no adverse actions resulted from this).
23

See supra note 16.

24

See supra note 17.

9

Regarding the assignment of appellant’s new work duties, C.S. denied that she demanded
that he perform newly assigned work duties upon his return to work on December 10, 2013. She
explained that the changes in his assignments were due to organizational changes which involved
the arrival of a new superintendent. C.S. noted that the assignments were listed in priority in
groups of low, medium, and high. She also noted that appellant’s new assignments were within
the scope of job description. In response to his allegation that he was being moved to a new and
less desirable location, C.S. indicated that his new duty station was closer to his home. Thus, the
Board finds that C.S.’s statement establishes that she did not err or commit abuse in the exercise
of her supervisory duties in assigning new work duties to appellant and reassigning him to a new
duty station. Appellant has failed to establish a compensable factor of his employment.
The Board finds that appellant’s allegations regarding the above-noted administrative
matters were refuted by the responses of C.S. and K.C. They sufficiently addressed each of his
allegations and demonstrated that they acted appropriately in their administrative capacity with
regard to each of the situations which arose in the work environment.25 Thus, appellant has not
established a compensable employment factor.
Appellant additionally contended that he experienced harassment and discrimination by
the employing establishment. Harassment and discrimination by supervisors and coworkers, if
established as occurring and arising from the performance of work duties, can constitute a
compensable work factor.26 A claimant, however, must substantiate allegations of harassment
and discrimination with probative and reliable evidence.27 Appellant asserted that C.S. yelled at
him during a telephone conversation when he asked her for clarification regarding a work
assignment.28 He claimed that she abruptly hung up the phone. Appellant contended that
management discriminated and retaliated against him by rating him fully successful in FY 2013.
He did not, however, substantiate these allegations with any witness statements. C.S. denied
speaking to him in a rude and unprofessional tone. She also denied hanging up the telephone on
him. As noted above, C.S. related that appellant became upset and hung up the telephone on her
following their discussion about her FY 2013 EPAP. K.C. maintained that C.S. did not hang up
on appellant. Based on the statements of C.S. and K.C., the Board finds that appellant has not
established a factual basis for his claim of harassment and discrimination.29 Appellant has not
established a compensable employment factor.

25

The evidence submitted by an employing establishment on the basis of their records will prevail over the
assertions from the claimant unless such assertions are supported by documentary evidence. See generally Sue A.
Sedgwick, 45 ECAB 211, 218 n.4 (1993).
26

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

27

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

28

See Joe M. Hagewood, 56 ECAB 479 (2005) (without a detailed description of the specific statements made a
compensable employment factor was not established; the mere fact a supervisor or employee may raise his voice
during the course of a conversation does not warrant a finding of verbal abuse); see also D.S., Docket No. 15-0411
(issued September 10, 2015).
29

See Robert Breeden, supra note 27.

10

As appellant failed to establish a compensable employment factor, the Board need not
address the medical evidence of record.30
On appeal, appellant disagrees with OWCP’s decision denying his emotional condition
claim and contends that the submitted evidence was not properly taken into account and was
intentionally misconstrued. The Board finds that OWCP properly reviewed all of the evidence
of record. Further, for the reasons stated above, the Board finds that appellant failed to establish
a compensable work factor.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish an
emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

30

A.K., 58 ECAB 119 (2006).

11

